InsnEY, J.
The defendant was tried, convicted and sentenced to fourteen years’ imprisonment at hard labor, for the crime of robbery.
He relies for the reversal of the judgment appealed from on several grounds, specified in his bill of exceptions, none of which are tenable, save one.
After all the evidence and arguments had gone to the jury, the district attorney moved the court to amend his indictment by changing the averment of time, at which the robbery was committed; aBd alter going inte trial, he moved to amend his indictment by inserting the word feloniously before the word rob, which was allowed by the court.
■The intention of a party, at the time he committed the offence, is s *409necessary ingredient in it, and in such cases, it is as necessary to state the intention in the indictment, as any other of the facts and circumstances which constitute the offence. Rex v. Phillips, 6 East. 454.
This Oourt held, in the State v. McClanahan, 9 A. p. 211, that where, as in the present case, the statute has adopted a common law offence by affixing a penalty to it, without otherwise defining the crime, all the common law requirements should be followed in the indictment. State v. Abram, 4 Port. 397; State v. Slidman, 7 Port. 495.
In an indictment for robbery from the person, the words feloniously, violently and against the will are essential; and it is usual, though it seems to be unnecessary to allege, a putting in fear. 1 Hale, 534; Poster, 128; 2 Hale, 124; 1 Hale, 504; Wharton’s A. Crim. Law, page 101; 20 An. L. R. page .
Such an amendment as that allowed by the Court on the trial of the case, by the insertion of words essential and not merely formal, does not come within the intent and meaning of the act of 1855, page 171.
The indictment, without the amendment, was fatally defective, and it could not, under the statute referred to, be amended so as to render it a legal and valid one.
It is therefore ordered that the sentence be set aside, judgment arrested, and the indictment quashed, without prejudice to the rights of the State.